Dear Mr. Winegeart:
You have asked this office to advise whether the elected mayor of the Town of Lecompte may at the same time hold a full-time position as warden/deputy sheriff for Rapides Parish Detention Center #1.
The Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq., governs our response to your question, and an analysis applying these provisions first requires a determination of the types of positions held. For dual officeholding purposes, the position of deputy sheriff is considered an appointive office under La.R.S. 42:62(2) because it is an "office in any branch of government . . . which is specifically established or specifically authorized by the . . . laws of this state . . . and which is filled by appointment . . . by an elected . . . public official."1 The second position considered here, that of mayor, constitutes a local elective office as defined by La.R.S. 42:62(1).2
La.R.S. 42:63(D) prohibits a person holding an elective office in a political subdivision of the state from holding at the same time a full-time appointive office.3 However, the dual officeholding provisions contain an exemption from *Page 2 
the prohibition of La.R.S. 42:63(D), and that exemption is applicable in this case. La.R.S. 42:66(L)(1)states:
L. (1) Nothing in this Part shall be construed to prevent a deputy sheriff from holding the office of either mayor or alderman of a municipality, provided such municipality has a population of two thousand five hundred or less, according to the latest federal decennial census.
The population of the Town of Lecompte is less than two thousand five hundred, according to the latest federal decennial census.4 Because the exemption is applicable, it is the opinion of this office that the full-time warden/deputy sheriff working in Detention Center #1 of Rapides Parish may at the same time hold elective office as the mayor of Lecompte.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
Yours very truly,
JAMES D. "BUDDY" CALDWELL
Attorney General
BY: __________________________
KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:arg
1 The position of deputy sheriff is specifically authorized by law, as La.R.S. 33:1433 states "the sheriff of each parish . . . may appoint as many deputies as necessary" and further provides that a deputy's "appointment and oath must be entered on the records of the court." The position is filled by appointment by an elected official, as the sheriff is an elected public official pursuant to constitutional provision. See
La.Const. Article V, § 27.
2 La.R.S. 42:62(1) provides:
(1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
3 La.R.S. 42:63(D) states in part that "no person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof . . ."
4 The Town of Lecompte has a population of 1,366 residents according to the United States Census for 2000. See the U.S. Census Bureau website, http://www.census.gov.